Citation Nr: 0914050	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an initial rating higher than 20 percent 
for degenerative changes of the lumbar spine from February 
26, 2004.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  By that decision, the RO denied a claim for a 
rating in excess of 50 percent for PTSD, granted service 
connection for degenerative changes of the lumbar spine, and 
awarded the degenerative changes of the lumbar spine a 20 
percent disability rating effective from February 26, 2004.

In the Veteran's February 2007 statement, he also raised a 
claim of entitlement to a total rating based on individual 
unemployability (TDIU).  By its May 2007 decision, the RO 
determined that the issue of TDIU had become moot because, by 
that decision, the Veteran had become entitled to a 100 
percent combined disability rating.  In his August 2007 
notice of disagreement (NOD), the Veteran attempted to appeal 
the RO's finding, stating that a decision on the issue of 
TDIU was needed.  However, the issue was not included in his 
substantive appeal.  Moreover, the Board notes that a claim 
for TDIU may not be considered when a 100 percent rating is 
in effect [see VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 
52375(1999) and Herlehy v. Principi, 15 Vet. App. 33 (2001)].  
Therefore, the issue of entitlement to TDIU is not in 
appellate status.  It will be discussed no further herein.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
shows that the Veteran's PTSD symptoms include intrusive 
thoughts, nightmares, avoidance syndrome, sleep impairment, 
difficulty concentrating, irritability, hypervigilence, 
constricted social functioning, and constricted ability to 
function fully in employment.  The preponderance of the 
competent and credible evidence of record does not show that 
the Veteran's PTSD is manifested by such symptoms as 
attempted suicide, violence or assaultiveness, or homicidal 
thoughts; delusions; hallucinations; inappropriate behavior; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; panic attacks; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene, at any time 
during the pendency of his appeal.

2.  From February 26, 2004, the preponderance of the 
competent and credible evidence does not show that the 
Veteran's degenerative changes of the lumbar spine is 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less even taking into account his 
complaints of pain, favorable ankylosis of the entire 
thoracolumbar spine, incapacitating episodes, or neurological 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 50 percent for PTSD have not been 
met at any time during the pendency of his appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

2.  From February 26, 2004, the criteria for an increased 
disability rating for the service-connected degenerative 
changes of the lumbar spine have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an increased rating for 
PTSD, currently evaluated as 50 percent disabling and 
entitlement to an initial disability rating higher than 20 
percent for degenerative changes of the lumbar spine.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In increased rating claims, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

As to the claim for an increased rating for PTSD, the Board 
notes that the Veteran was not provided adequate VCAA notice 
in compliance with the requirements of Vazquez-Flores.  
Nonetheless, the Board finds that this problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the March 2007 letter; May 2007 rating decision; and 
September 2007 statement of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209).  

Moreover, the Board finds that the lack of VCAA notice in 
compliance with the Court's holding in Vazquez-Flores does 
not constitute prejudicial error in this case.  Specifically, 
in the course of the present claim, the Veteran was afforded 
a VA examination in April 2007 to determine the current 
severity of his PTSD symptoms.  At that examination, the 
Veteran reported that he had quit his job and become 
unemployed without having retired.  He attributed his 
unemployment to his PTSD symptoms.  Occupational impairment 
is a significant issue to be considered for a higher 
disability rating, and in so reporting to the examiner, the 
Veteran evidenced his understanding of that fact.  Thus, as 
the Board finds the Veteran had actual knowledge of the use 
of diagnostic codes and the applicable criteria for an 
increased rating for PTSD, any failure to provide him with 
adequate notice of this information is not prejudicial.  See 
Sanders, 487 F.3d 881.  

As to the claim for a higher initial rating for degenerative 
changes of the lumbar spine, in Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in 
cases where service connection has been granted and initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Thus, VA's duty to notify in this case has been 
satisfied via the April 2004 letter which notified the 
Veteran of the criteria to establish service connection for 
his low back disorder.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  Moreover, since VA's 
notice obligation was satisfied when the RO granted the 
Veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's holding in Vazquez-
Flores, supra.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim for an increased rating for PTSD and a 
higher evaluation for his low back disorder, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating the claims.  In particular, the RO has 
obtained and associated with the record all available and 
identified post-service treatment records including the 
Veteran's records on file with the Social Security 
Administration and his VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination 
relating to his PTSD in April 2007 and VA examinations 
relating to his degenerative changes of the lumbar spine in 
May 2004 and April 2007.  While the 2007 VA examiners 
reported that they did not have the Veteran's claims files, 
the May 2004 VA examiner made no such claim and the 2007 VA 
examiners reported that they had reviewed his medical 
records.  Moreover, the 2007 examination reports reflect that 
the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
examination, and rendered appropriate diagnoses and opinions.  

In his August 2007 NOD and his October 2007 substantive 
appeal, the Veteran's attorney contended that another 
examination of the lumbar spine was warranted because, among 
other things, the April 2007 examination did not properly 
address the DeLuca v. Brown, 8 Vet. App. 202 (1995) factors.  

The Board has reviewed the April 2007 general examination to 
the extent that it relates to the Veteran's lumbar spine.  
The Board observes that the examiner took appropriate range 
of motion measurements; made appropriate comments relating to 
pain, weakness, fatigue and incoordination; made appropriate 
comments relating to any additional limitation on repetitive 
use; and made appropriate comments relating to limitations on 
the Veteran's daily activities.  The examination report also 
included a current x-ray study of the lumbosacral spine which 
was compared with an earlier November 2003 x-ray study.  In 
summary, the Board finds that the examination was very 
comprehensive as it related to the lumbar spine.  Therefore, 
the Board finds that the April 2007 examination, along with 
the earlier May 2004 VA examination, are sufficient for 
evaluating the Veteran's claim of initial increased rating 
for degenerative changes of the lumbar spine and a remand for 
another examination is not required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran, through his attorney, in 
the October 2007 substantive appeal, has contended that VCAA 
must notify him of "the existence of negative evidence and 
how to counter this evidence."  However, the United States 
Court of Appeals for the Federal Circuit has specifically 
found that VCAA notice "may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the Veteran's claim)."  See Wilson v. 
Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007).  The Court 
has further stated since 38 U.S.C.A. § 5103(a) "deals only 
with information and evidence gathering prior to the initial 
adjudication of a claim . . . it would be senseless to 
construe that statute as imposing upon the Secretary a legal 
obligation to rule on the probative value of information and 
evidence presented in connection with a claim prior to 
rendering a decision on the merits itself." Locklear v. 
Nicholson, 20 Vet. App. 410, 415 (2006).  Therefore, the 
contentions that the Veteran should be provided notification 
as to the adequacy of the evidence in his case is meritless.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been afforded the opportunity to 
present evidence and argument in support of his claims.  The 
Veteran has obtained representation by an attorney who has 
presented argument on his behalf in the August 2007 NOD and 
in the October 2007 substantive appeal.  Moreover, in May 
2007 the Veteran notified VA that he had no further evidence 
to file in support of his appeal.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007) (after VA provides a content-
compliant VCAA notice the claimant informs VA that there is 
no further evidence to submit, the failure by VA to conduct a 
subsequent readjudication is not prejudicial).  Accordingly, 
the Board will proceed to a decision as to the issues on 
appeal.

Entitlement to an increased rating for PTSD

The Veteran seeks an increased rating for his service-
connected PTSD.  He contends that the PTSD symptoms he 
experiences warrant a higher rating than 50 percent.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2008).


Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case which is PTSD.

In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
The Veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 read as follows:

A 50 percent rating is warranted if the 
disorder is manifested by occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more 
than once a week); difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the 
disorder is manifested by occupational 
and social impairment with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and an inability to establish and 
maintain effective relationships.

The highest available rating, 100 
percent, is warranted if the disorder is 
manifested by total occupational and 
social impairment due to such symptoms as 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
oneself or others; an intermittent 
inability to perform the activities of 
daily living (including maintenance of 
minimal personal hygiene); disorientation 
to time or place; and memory loss for 
names of close relatives, one's own 
occupation, or one's own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


Global Assessment of Functioning

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  

Analysis

As further discussed below, the Board finds that the medical 
evidence of record shows that the criteria for a disability 
rating higher than 50 percent for the Veteran's service-
connected PTSD have not been met.

With respect to the criteria for the next higher 70 percent 
rating, the Board looks for symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

The Veteran experienced combat and was wounded in Vietnam.  
He is a recipient of the Purple Heart.  By a December 1999 RO 
decision, the Veteran was service connected for PTSD with a 
50 percent disability rating effective from July 13, 1999.  
He previously applied for an increased rating for his PTSD, 
but the 50 percent rating was continued by a January 2004 RO 
decision.  He filed the current claim of increase in March 
2007.  

In connection with his current claim of increased rating, the 
Veteran was afforded a VA examination by a VA psychiatrist in 
April 2007.  The Veteran reported PTSD symptoms including 
intrusive thoughts, nightmares, avoidance syndrome, sleep 
impairment, difficulty concentrating, irritability, and 
hypervigilence.

Adverse symptomatology objectively observed on examination 
was limited to a constricted affect and a down and angry 
mood.  Otherwise, the examiner observed that the Veteran was 
clean, neatly groomed, and appropriately and casually 
dressed.  He was calm with some decrease in eye contact.  His 
speech was spontaneous, clear, and coherent.  His attitude 
was cooperative, relaxed, and attentive.  His attention was 
intact and he was oriented to person, time, and place.  His 
thought process and thought content were unremarkable.  His 
judgment was intact and his intelligence was above average.  
As for insight, the examiner noted that the Veteran knew he 
had a problem.

The psychiatrist's DSM IV diagnosis was made utilizing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was chronic PTSD and 
nicotine dependence.  The Axis III (general medical 
conditions) diagnosis was based on a medical history of PTSD, 
genitourinary malignant neoplasm, hip muscle injury, ventral 
hernia, resection of the large intestine, deformity of the 
penis, superficial scars, and paralysis of the sciatic nerve.  
The Axis IV (psychosocial and environmental problems) 
diagnosis was noted to be "moderate secondary to coping with 
all of his physical conditions."  In Axis V (global 
assessment of functioning), the Veteran was given a current 
GAF score of 55.  Based on the Clinician Administered PTSD 
Scale (CAPS), the examiner concluded that the Veteran's PTSD 
was at a moderate level overall.  

The psychiatrist also noted that the last VA compensation and 
pension examiner in November 2003 assigned a GAF score of 58.  
He further noted that the Veteran has been in treatment for 
his PTSD, and that a January 2007 progress note indicated 
continued symptoms of PTSD, a history of major depression, 
nicotine dependence, and a GAF score of 47.  The psychiatrist 
commented that the Veteran had not had changes or increases 
in his psychiatric medications nor had he increased the 
frequency of his PTSD clinic visits.  His prognosis was that 
the Veteran's PTSD symptoms have been stable and are likely 
to remain at the present level.

The April 2007 VA examination indicates that essentially none 
of the criteria necessary for a higher 70 percent rating are 
met.  While there was some evidence of suicidal thoughts, 
there has been no history of suicide attempts and the Veteran 
stated that he would not do it because it would not be fair 
to his family.  While there was some evidence of 
irritability, there was no evidence of any history of 
violence or assaultiveness.  There was no evidence of 
homicidal thoughts; delusions; hallucinations; inappropriate 
behavior; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; panic attacks; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.  

While some social constriction due to PTSD was noted by the 
examiner, the Veteran has been married to his wife since 1970 
and they had two children and six grandchildren.  Moreover, 
the Veteran reported that he likes to fish and goes fishing 
with a cousin.  He also reported that he had participated in 
the VFW honor guard since February 2007.  

The Board notes that, in the August 2007 NOD and the October 
2007 substantive appeal, the Veteran's attorney made no 
mention of any other specific PTSD factor except that the 
Veteran had "quit work due to his mental health condition," 
contending that it was a significant factor which had been 
glossed over by the VA decision making process.  In a January 
2007 PTSD Clinic progress note and at the April 2007 PTSD 
examination, the Veteran reported the following history of 
his employment.  He had quit working in January 2007.  He had 
worked for an insurance company for 32 years as a medical 
claims underwriter; went part-time in 1999; and left in 2002 
to work for a small company where he had a supportive boss.  
He went part-time in 2006 and quit in January 2007.  He said 
that in the past he made himself concentrate at work because 
he was brought up to support his family and "he just did 
it" despite his PTSD problems.  The Veteran reported that 
quitting work was due to a combination of all his physical 
and mental conditions.  At the April 2007 VA general 
examination, he reported that he had quit working due to the 
problems with his back, incontinence, and mental health 
issues.  Reviewing medical records brought back bad memories 
of Vietnam.  He was required to work in the office, driving 
in traffic caused irritability, and he did not like to ride 
to work with others.  

The VA examiner concluded that, while the Veteran's PTSD 
symptoms had constricted his ability to function fully in 
employment, there was not total occupational impairment and 
that the history given by the Veteran indicated reduced 
reliability and productivity.  The Board notes elements of 
personal choice and successful conclusion in the Veteran's 
decision to quit work after a career that spanned almost four 
decades.  As further discussed below, the Board determines 
that the Veteran's unemployment, while a significant factor 
in evaluating his claim of increase, does not detract from 
the overall impression that his PTSD symptoms are only at a 
moderate level.

The Board observes that the Veteran was assigned a GAF score 
of 55 by the examiner in April 2007, who also noted a GAF 
score of 47 in a January 2007 PTSD Clinic progress note, and 
a GAF score of 58 in the prior November 2003 VA PTSD 
examination.  The Board also notes that a GAF score of 58 was 
assigned in a June 2006 PTSD Clinic progress note and a GAF 
score of 59 was assigned in a post VA examination PTSD Clinic 
progress note dated in August 2008.  GAF scores primarily 
ranging from 55 to 59 appear to be reflective of moderate 
symptoms and are congruent with the examination findings 
which have been recapitulated above.  Based on the Clinician 
Administered PTSD Scale (CAPS), the April 2007 VA examiner 
concluded that the Veteran's PTSD was at a moderate level 
overall.  

Finally, the record indicates that the Veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating.  There is no 
evidence of gross impairment to thought processes and 
communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the Veteran hurting himself or others; a 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name; or inability to 
perform activities of daily living.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated.
 
Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that associated with the currently 
assigned 50 percent evaluation.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  Here, the Board has 
not granted an increased rating for the Veteran's service-
connected PTSD.  Review of the record indicates that the 
Veteran's PTSD has been evaluated at 50 percent disabling 
since he was service connected in 1999.  As discussed above, 
the GAF scores assigned since the November 2003 VA 
examination evidence moderate PTSD symptoms except on one 
occasion.  The VA examiner in April 2007 gave a prognosis 
that the Veteran's PTSD symptoms have been stable and are 
likely to remain at the present level.  Thus, there is no 
basis on which to assign any staged ratings.  

Extraschedular rating consideration

The Board notes in passing that, inasmuch as the Veteran has 
a combined disability rating of 100 percent, referral for an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) 
(2008) is not warranted.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither is competent to report 
that a service connected disability meets the criteria for an 
increased rating because such an opinion requires medical 
expertise which they have not been shown to have.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an increased rating must be 
denied.



Entitlement to a higher initial rating for degenerative 
changes of the lumbar spine

Relevant law and regulations 

Assignment of a diagnostic code.

The May 2007 rating decision assigned the Veteran a 20 
percent disability rating for degenerative changes of the 
lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5242 [degenerative arthritis of the spine] (2008).

Initially, the Board observes that a review of the record on 
appeal fails to show that the Veteran has been diagnosed with 
intervertebral disc syndrome or had problems with 
incapacitating episodes.  Moreover, the record does not show 
that the RO has ever rated his disability as intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  Therefore, the Board finds that rating his 
disability under Diagnostic Code 5243 would not be 
appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

Similarly, the Board notes that the records since 
February 26, 2004, including the results of the May 2004 and 
April 2007 VA examinations, are negative for objective 
evidence of adverse neurological symptomatology as a result 
of the Veteran's degenerative changes of the lumbar spine 
disorder despite the reduced strength and reflexes observed 
by the May 2004 VA examiner.  In fact, at the April 2007 VA 
general examination the Veteran denied having a problem with 
radiculopathy and neurological examination was normal.  
Therefore, the Veteran is also not entitled a separate 
compensable rating for any neurologic abnormalities.  See 
38 C.F.R. § 4.71a, Note 1 (2008); Fenderson, supra.

Specific rating criteria

Because the current appeal arises from a May 2007 rating 
decision that granted service connection for degenerative 
changes of the lumbar spine effective from February 26, 2004, 
only the current provisions for rating Diseases and Injuries 
of the Spine may be considered.  See VAOPGCPREC 3-2000 (April 
10, 2000); 65 Fed. Reg. 33422 (2000).

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  Pertinent rating 
provisions are set forth below.

A 100 percent rating is warranted for 
unfavorable ankylosis of the entire 
spine.

A 50 percent rating is warranted for 
unfavorable ankylosis of the entire 
thoracolumbar spine.

A 40 percent rating is warranted for 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.

A 20 percent rating is warranted for 
forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-
5242 (2008).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under  38 C.F.R. § 4.40 (2008) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Analysis

Schedular rating

The May 2004 and April 2007 VA examiners observed that the 
Veteran had limited range of motion in his back, including 
forward flexion of 40 degrees in 2004 and forward flexion of 
50 degrees after two repetitive motions in 2007.  The record 
on appeal does not contain any evidence that flexion of the 
thoracolumbar spine was even less than 40 degrees even taking 
into account the Veteran's pain.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings).  The range of 
motion studies found in the records are congruent with the 
currently assigned 20 percent disability rating.

The Veteran can obtain no higher rating than 20 percent for 
his low back disorder unless there is evidence that there is 
favorable ankylosis of the entire thoracolumbar spine.  That 
is not the case here.  And, in the absence of ankylosis, the 
Board may not rate his service-connected disability as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  



DeLuca considerations

The Board is mindful of the Veteran's complaints of pain.  
However, there is no indication that his functional loss is 
equivalent to flexion of the thoracolumbar spine to 30 
degrees or less, which would allow for the assignment of a 
higher disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In evaluating this claim, the Board has considered whether 
the Veteran is entitled to staged ratings.  It is the Board's 
conclusion that the criteria for a 20 percent rating for 
degenerative changes of the lumbar spine, and no higher, have 
been met since the time that the Veteran was awarded service 
connection in a May 2007 RO decision, effective from February 
26, 2004.  Review of the record does not support a finding 
that the Veteran's lumbar disability was more severe at any 
time during the appeal period under consideration.  The 
Veteran has pointed to no evidence to the contrary.  No 
rating other than the currently assigned 20 percent rating 
may be applied.

Extraschedular rating consideration

The Board notes in passing that, inasmuch as the Veteran has 
a combined disability rating of 100 percent, referral for an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) 
(2008) is not warranted.  



Conclusion

For reasons which have been expressed above, the Board has 
concluded that a disability rating in excess of 20 percent 
for is not warranted for the Veteran's service-connected 
degenerative changes of the lumbar spine.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither is competent to report 
that a service connected disability meets the criteria for an 
increased rating because such an opinion requires medical 
expertise which they have not been shown to have.  See 
Jandreau, supra; Espiritu, supra.  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert, supra.  Accordingly, the claim for an 
increased rating must be denied.


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.

From February 26, 2004, a higher evaluation for degenerative 
changes of the lumbar spine is denied.




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


